Citation Nr: 1029900	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-27 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1968 to July 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 rating 
decision by the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for diabetes mellitus, rated 20 percent and for hypertension, 
rated 10 percent, both effective August 16, 2003.  The Veteran 
also initiated appeals in several additional matters.  His 
substantive appeal, received in August 2006, limited his appeal 
to the two issues being addressed.

The Veteran had withdrawn appeals in the matters of the 
ratings assigned for peripheral neuropathy of his 
extremities.  In July 2010 written argument, his 
representative appears to be raising anew claims seeking 
increased ratings for the Veteran's peripheral neuropathy.  
Furthermore, he also raises a claim for a total disability 
rating based on individual unemployability (TDIU).  
[Notably, such claim was denied by an unappealed (final) 
November 2007 rating decision.]  As the Board has no 
jurisdiction in these matters, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  At no time during the appeal period is the Veteran's diabetes 
mellitus shown to have required regulation of activities in 
addition to a restricted diet and insulin.

2.  At no time during the appeal period is the Veteran's 
hypertension shown to have been manifested by diastolic pressures 
predominantly 110 or more or systolic pressures predominantly 200 
or more.





CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2009).

2.  A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.104, Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

These appeals are from the initial ratings assigned with the 
grant of service connection.  The statutory scheme contemplates 
that once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  
The Veteran is exercising his right to appeal the initial ratings 
assigned.  A July 2006 statement of the case (SOC) properly 
provided notice on the downstream issues, and April 2008 and 
March 2009 supplemental SOCs readjudicated the matters after the 
Veteran had opportunity to respond.  It is not alleged that 
notice in this case was less than adequate.  See Goodwin v.  
Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, the Veteran's service treatment 
records (STRs) and pertinent post-service medical records are 
associated with the claims file.  He was examined by VA (in 
January 2005 and in May 2007), and the Board finds those 
examinations were adequate for rating purposes as they included 
review of pertinent medical history, and the findings included 
the information necessary for consideration of the applicable 
criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  He 
has not identified any pertinent records that remain outstanding.  
VA's duty to assist is met.   

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claims.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire appeal 
period is for consideration, and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Here as the current ratings assigned encompass the 
severity of the disabilities shown throughout the appeal period, 
staged ratings are not indicated. 

Diabetes Mellitus:

The Veteran's diabetes mellitus is currently rated 20 percent 
under Code 7913.  To warrant the next higher, 40 percent, rating 
under this Code, diabetes must be shown to require insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating for diabetes requires all the criteria for a 40 percent 
rating along with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  Note (1), 
following Code 7913, provides that compensable complications of 
diabetes mellitus are rated separately unless they are part of 
the criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered part of the diabetic 
process under Code 7913.  38 C.F.R. § 4.119.  

Private treatment records from 2000 to 2004 show treatment for 
insulin dependent diabetes mellitus.  There is no mention of 
restriction of activities.

On January 2005 VA examination, the Veteran denied 
hospitalization for diabetes.  He denied having any extremely 
high or extremely low sugar reactions.  There was no evidence of 
restriction of activities.  He complained of erectile dysfunction 
as well as numbness of both hands and feet.  It was noted that he 
was on insulin.  Diabetes mellitus, type 2 was diagnosed.
VA treatment records from 2004 to 2008 include April 2006, June 
2007 and May 2008 records which show that the Veteran was 
encouraged to continue exercising.

On May 2007 examination on behalf of VA, the Veteran reported 
that he did not have a history of diabetic ketoacidiosis or 
problems with hypoglycemia.  He indicated that on average he 
visits a doctor 1 time per month for his diabetes.  There was no 
indication of restriction of activities.

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the next 
higher rating of 40 percent is that in addition to requiring diet 
and insulin for control, the diabetes also must require 
regulation of activities.  [The Board notes that the criteria for 
the progressively increasing ratings for diabetes are stated in 
the conjunctive rather than the disjunctive, i.e., each level of 
increase in the rating require that additional criteria be met.]  
Competent medical evidence is required to establish "regulation 
of activities," namely, avoidance of strenuous occupational and 
recreational activities, for a 40 percent rating under Code 7913.  
Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). Although the 
Veteran claims that his activities are limited because of his 
diabetes mellitus, the factual evidence does not show that at any 
time during the appeal period he has been instructed by his care 
provider to restrict his activities due to his diabetes.  In 
fact, the record (see May 2008 treatment report) shows he has 
been encouraged to exercise.  Consequently, as the evidence does 
not show that manifestations of the Veteran's diabetes mellitus 
satisfy, or approximate, the criteria for the next higher (40 
percent) rating; such rating is not warranted.  See 38 C.F.R. 
§ 4.7.  Because the criteria for still higher ratings for 
diabetes are in the conjunctive and include, each, the 
requirements for the lower rating, it follows that a still higher 
rating likewise is not warranted.

Hypertension:

Hypertensive vascular disease warrants a 60 percent rating when 
diastolic pressure is predominantly 130 or more.  A 40 percent 
rating is warranted when diastolic pressure is predominantly 120 
or more.  A 20 percent rating is warranted when diastolic 
pressure is predominantly 110 or more, or when systolic pressure 
is predominantly 200 or more.  A 10 percent rating is warranted 
when diastolic pressure is predominantly 100 or more or systolic 
pressure is predominately 160 or more, or; minimum rating for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101. 

Private records from 2000 to 2004 show a number of blood pressure 
readings with diastolic pressure less than 110 and two separate 
blood pressure readings which show a diastolic pressure of 110.

On January 2005 VA examination, three separate blood pressure 
readings taken in the course of the examination were each 
170/100.

VA treatment records from 2004 to 2008 include a March 2005 blood 
pressure reading of 240/120.  However, diastolic pressures 
reported were otherwise predominantly 100 or less, and systolic 
pressures were less than 200.

On May 2007 examination on behalf of VA, blood pressure readings 
were noted to be 144/80, 144/80 and 142/80.

The Board finds that the factual evidence does not warrant a 
schedular rating in excess of 10 percent for hypertension.  While 
there is a record of a substantially elevated blood pressure, 
(i.e., 240/120 in March 2005), and private records include 2 
diastolic blood pressures of 110 (one prior to the effective date 
of grant of service connection), most private and VA blood 
pressure readings recorded show diastolic pressure below 110, and 
systolic pressure below 200.  At no time during the appeal period 
were diastolic pressures shown to be predominantly 110 or more 
or systolic pressure predominantly 200 or more shown.  
Consequently, a schedular rating in excess of 10 percent is not 
warranted.   [38 C.F.R. § 4.104 provides (Note 3 following Code 
7101) that hypertensive heart disease is to be separately rated 
under Code 7007.  Hypertensive heart disease is not diagnosed, 
and has not been service connected.  A separate rating on that 
basis is inappropriate.]


Extraschedular consideration:

The Board also has considered whether the Veteran's claims 
warrant referral for extraschedular consideration.  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three-step inquiry for 
determining whether a Veteran is entitled to an extraschedular 
rating.  First, it must be determined whether the disability 
picture is such that schedular criteria are inadequate, i.e., 
whether there are manifestations of impairment that are not 
encompassed by the schedular criteria.  Second, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's diabetes 
mellitus and hypertension with the applicable schedular criteria, 
the Board finds that nature of the manifestations and severity of 
associated impairment shown throughout are wholly encompassed by 
the schedular criteria.  Consequently, the schedular criteria are 
not inadequate, and referral for consideration of an 
extraschedular rating is not necessary.  

As was noted above, an unappealed separate intervening rating 
decision in November 2007 denied the Veteran entitlement to TDIU.  
Therefore, that matter is not before the Board.  As was stated 
above, an apparent new claim for such benefit has been referred 
to the RO for any appropriate action.  

The preponderance of the evidence is against the claims for 
ratings in excess of 20 percent and 10 percent for the Veteran's 
diabetes mellitus and hypertension, respectively, accordingly, 
the claims must be denied.

ORDER

A rating in excess of 20 percent for diabetes mellitus is denied.

A rating in excess of 10 percent for hypertension is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


